 Case 1:20-cv-03127-SAB     ECF No. 83-4     filed 09/23/20   PageID.2671 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                        UNITED STATES DISTRICT COURT

11                      EASTERN DISTRICT OF WASHINGTON
12                                      AT YAKIMA
13
     STATE OF WASHINGTON, STATE OF                    NO. 1:20-cv-03127-SAB
14   COLORADO, STATE OF CONNECTICUT,
15   STATE OF ILLINOIS, STATE OF
     MARYLAND, STATE OF MICHGAN,                      [PROPOSED] ORDER GRANTING
16   STATE OF MINNESOTA, STATE OF                     DEFENDANTS’ MOTION FOR
17   NEVADA, STATE OF NEW MEXICO,                     CLARIFICATION
     STATE OF OREGON, STATE OF RHODE
18   ISLAND, STATE OF VERMONT,
19   COMMONWEALTH OF VIRGINIA, and
     STATE OF WISCONSIN,
20
                              Plaintiffs,
21
22      v.

23   DONALD J. TRUMP, in his official capacity
     as President of the United States of America;
24
     UNITED STATES OF AMERICA; LOUIS
25   DEJOY, in his official capacity as Postmaster
     General; UNITED STATES POSTAL
26
     SERVICE,
27
                               Defendants.
28
                                              -1-
               ORDER GRANTING DEFENDANTS’ MOTION FOR CLARIFICATION
 Case 1:20-cv-03127-SAB     ECF No. 83-4    filed 09/23/20   PageID.2672 Page 2 of 2



 1                                 [PROPOSED] ORDER
 2         Upon consideration of Defendants’ Motion for Clarification, ECF No. __, the
 3   Court hereby GRANTS Defendants’ Motion and orders that the Preliminary
 4   Injunction Order entered by the Court on September 17, 2020, ECF No. 81, be and
 5   the same hereby is, clarified as follows:
 6     1. Paragraph 2(a) of the Preliminary Injunction Order is clarified to provide that
 7        the Postal Service is not required to delay a trip when the impact of the delay
 8        will be an overall degradation in service, e.g., in order to prevent a small
 9        amount of mail from being delayed if doing so would cause a larger amount of
10        mail to be delayed.
11     2. Paragraph 2(b) of the Preliminary Injunction Order is clarified to provide that
12        the Postal Service is not required to move Election Mail sent as Marketing
13        Mail by air.
14     3. Paragraph 3 of the Preliminary Injunction Order is clarified to provide that,
15        upon the Postal Service’s determination that a postal facility will be unable to
16        process Election Mail for the November 2020 election in accordance with
17        First-Class delivery standards because of the Postal Service’s recent removal
18        and decommissioning of equipment, the Postal Service will return available
19        processing equipment to service at that facility. “Available” refers to
20        machines that were disconnected, but not dismantled.
21         IT IS SO ORDERED.
22
23   DATED:__________                              By:_____________________
                                                   Honorable Stanley A. Bastian
24                                                 Chief United States District Judge
25
26
27
28
                                                 -2-
              ORDER GRANTING DEFENDANTS’ MOTION FOR CLARIFICATION
